Per Curiam.
Plaintiff, the owner of the government title to certain land, brought an action for trespass in cutting timber. The damage to the land is fixed by the finding at $100. Defendants justified under a tax deed.
The purported decree contains no amount, as there is no dollar mark. It is said that this question was not raised in the court below. In this counsel are mistaken. The amended findings explicitly cover the point. The case is ruled by Millard v. Truax, 99 Mich. 157 (58 N. W. 70); McKinnon v. Meston, 104 Mich. 642 (62 N. W. 1014); Case v. Skinner, 121 Mich. 206 (79 N. W. 1093).
Judgment reversed, and judgment entered for the plaintiff in the sum of $100, with costs of both courts.